FEDERAL INSURANCE COMPANY Endorsement No.: 11 Bond Number: 70437038 NAME OF ASSURED: GENWORTH VARIABLE INSURANCE TRUST (GVIT) EXTENDED BOND PERIOD ENDORSEMENT It is agreed that this Bond is amended by deleting ITEM 1. of the DECLARATIONS and substituting the following: ITEM 1. BOND PERIOD: from 12:01 a.m. on September 4, 2008 to 12:01 a.m. on October 1, 2009 This Endorsement applies to loss discovered after 12:01 a.m. on September 4, 2008. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: July 21, 2009 ICAP Bond Form 17-02-5032 (Ed. 11-02) Willis of
